Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application
This Non-Final Office Action is the first office action in response to Application Serial 15/873,360 filed January 17, 2018.  Claims 1-23 are pending in this application and have been rejected below. Claims 8-23 are withdrawn.


Response to Amendment
Claims 1-23 are pending in this application. Claims 1 and 3 are amended.  Claims 8-23 remain withdrawn.

Claims 1-7 are rejected under 35 U.S.C. 112 (a).

Claims 1-7 are rejected under 35 U.S.C. 112 (b).

The 35 U.S.C. 101 rejections of claims 1-7 have been fully considered in light of the 2019 PEG. The Applicant’s arguments are not persuasive, the amended claims are examined in the 35 U.S.C. 101 rejection, see below.

The amended claims 1-7 raise new issues and necessitate a new rejection under 35 U.S.C. 103. Applicant’s amendments to claims 1 -7 are not sufficient to overcome the 35 USC 103 rejections, see below.


Response to Arguments
Applicant’s arguments filed on December 18, 2020, have been fully considered but they are not persuasive and/or are moot in view of the revised rejections. Applicant’s arguments will be addressed herein below. 
Response to Claim Rejection -35.U.S.C  112b 
On page 11, Applicant submits claims 1 and 3 were amended for clarification,  which also overcomes the 35 U.S.C. 112(b) rejection.

Examiner submits the claims 1 and 3 were amended for clarification. However, Applicant’s amendments result in additional 35 U.S.C. 112(b) rejections.  The claims 1-7 are rejected under 35 U.S.C. 112 (b), see below.  


Response to Claim Rejection -35.U.S.C 101 
On page 11-18, Applicant submits, “…Applicant notes that the claims are only based on or involve a mathematical concept and are not limited to a mathematical concept…” and “… Regarding the assertion in the Office Action that tenuously asserts that the claims are directed to "a certain method of organizing human activity," Applicant notes that "[t]he term "certain" qualifies the "certain methods of organizing human activity" grouping as a reminder of several important points. First, not all methods of organizing human activity are abstract ideas (e.g., "a defined set of steps for combining particular ingredients to create a drug formulation" is not a "certain method of organizing human activity"). Second, this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances as explained in Section III(C) of the 2019 PEG" (Id.). Therefore, the term "certain" does not refer to all. …” and “…Ultramercial, Inc. v. Hulu, LLC;33 - offer-based price optimization, which pertains to marketing, OIP Techs., Inc. v. Amazon.com, Inc.;34 and - structuring of a sales force or marketing company, which pertains to marketing or sales activities or behaviors, In re Ferguson" (Id.). Applicant's amended claims, however, do not recite any of these types of activities, but instead relate to model training and machine learning predictions and predictive precision, and therefore are more related to example 39 (Method for training a Neural Network for Facial Detection)….” and “… Applicant respectfully asserts that the amended claim is not directed to a mathematical concept and not 

Examiner respectfully disagrees. The claim 1 recites in particular,  “… A method for predicting and planning of staffing needs for services comprising: obtaining data from an opportunity pipeline, the data comprising current and historical project information, offerings information included in each opportunity and current and historical staffing information; generating an optimization model that includes … for minimizing related costs of: staffing hiring at each time period, assignment of staff members to different opportunities in each location, and late delivery due to lack of staff and skill, at particular times, and for providing a threshold for deals predicted to be won; optimizing a threshold of win score for deals to be considered as predicted to be won; and predicting opportunities to be won … comprising: executing a win prediction model for current opportunities in the opportunity pipeline; filtering deals with scores less than the threshold of win score for deals to be considered as predicted to be won; processing a deal progress monitoring model for each remaining deal to predict a future event and related timeline; and simulating progress of each deal by updating each deal with a predicted event until an end of a simulation time window..” in claim 1.  
 
Each of these limitations recite staffing/ hiring for a project/opportunity based on opportunities/deals predicted to be won, and thus, are directed to commercial interactions (including advertising, marketing or sales activities or behaviors; business relations) and thus, the claims are directed to a certain method of organizing human activity.   


Further, the claims recite a deal progress monitoring model … to predict a future event, and therefore, the claims are disclose concepts performed in the human mind (including observation, evaluations, judgement, and opinion) and thus, the claims are directed to the abstract grouping of a mental process.

Accordingly, the claims are directed to



 On page 11-18, Applicant submits, “…If the claim integrates the judicial exception into a practical application based upon evaluation of these considerations, the additional limitations impose a meaningful limit on the judicial exception, and the claim is eligible at Step 2A.  Based at least upon the assertions above, the claims do not recite a mathematical concept. Further, the claims do not recite any method of organizing human activity. Therefore, the claim does not recite an abstract idea or any other judicial exception.  Further, "the Prong Two analysis considers the claim as a whole. That is, the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception need to be evaluated together to determine whether the claim integrates the judicial exception into a practical application. over, "if the specification sets forth an improvement in technology, the claim must be evaluated to  ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel") (Id.). The amended claims include limitations directed to improvement of the technology field of training a model for 

Examiner respectfully disagrees. Examiner submits, utilizing the machine learning algorithm is nothing more than applying the abstract idea using a generic computer component and generally links the abstract idea to a technical environment, namely the generic technical environment of generic computer sever generically executing a generic machine learning algorithm – See MPEP 2106 05 (h).


Response to Claim Rejection -35.U.S.C 103
On pages 18-25, Applicant submits, “… The rejection of claims 1 and 3-7 under 35 U.S.C. §103 as allegedly being  unpatentable over Celhar in view of Farooq and Head is respectfully traversed because for at least the following reasons, Celhar, Farooq and Head, whether considered separately or in combination do not teach, disclose or suggest all of the claimed limitations as amended….” and “ Cellar is silent regarding all of the limitations of…” the amended claims and  “… Farooq… is silent regarding the limitations…” of the amended claims and “…Head … is silent on regarding all the limitations  of …”  the amended claims  … Accordingly, withdrawal of the rejections of claims 1, 3-7 is respectfully requested …  and  “… The rejection of claim 2 under 35 U.S.C. §103 as allegedly being unpatentable over Celhar in view of Farooq, Head and Vogel is respectfully traversed because for at least the following reasons, Celhar, Farooq, Head and Vogel, whether considered separately or in combination do not teach, disclose or suggest all of the claimed limitations as amended….”  and “Vogel …is silent regarding all the limitations  of the amended language… in claim 1 …  therefore, even if the teachings of Celhar are combined with those of Farooq,  Head and Vogel, the result would still fail to teach or suggest the limitations of amended claim 1, as listed above.  Since the combination of Celhar, Farooq, Head and Vogel does not teach, 

Examiner respectfully acknowledges the Applicant’s claims. The amendments to the claims 1 and 3 necessitate grounds for a new rejection. The claims 2-6 rely on claim 1, and therefore claims 1-7 are analyzed as a whole.  The claims 1-7 are rejected under 35 U.S.C. 103, see below. 


Objection
 Claim 1 is objected to because of the following informalities: The claim 1 recites obtaining data from an opportunity pipeline.  It is unclear how obtaining the data from an opportunity pipeline  relates to the limitations of “generating an optimization model” and “... processing a deal progress monitoring model…” because obtained data is not later used.



Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “… generating an optimization model that includes using machine learning processing…. However, the staff optimization model is distinct from the win loss model and is not a machine learning model,  see Applicant’s specification [057]-[058], [067]-[068, [Figure 6], [Figure 7],[Figure 8]. The generated optimization model is a “staff” optimization model, which is described in the claims, and the “staff” optimization model is not a machine learning process. – See Applicant’s specification [068]. 
In order to satisfy the written description requirement, each claim limitation must be expressly or inherently supported by the disclosure. MPEP 2163 (emphasis added). "”The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.” Capon v. Eshhar, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005) (emphasis added). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent's term. See MPEP 2163 (emphasis added).

With respect to the recitation of “… generating an optimization model that includes using machine learning processing …,” the specification does not expressly or inherently require an optimization model using a machine learning process. 
In various portions of the specification, the specification discusses “the staff optimization process” and “the staff optimization process 680 includes a model that is a mixed integer linear programming model…”.  See [067]. That is, the specification discloses a staff optimization model; however, this disclosure does not require that generating optimization model that includes machine learning processing, as claimed. does not expressly or inherently require “generating optimization model that includes machine learning processing,” as claimed.
Claims 2-7 depend on claim 1 and do not cure the aforementioned deficiencies, and thus, claims 2-7 are rejected for the reasons set forth above.



Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “ … a threshold for deals predicted to be won …”  and “ … the threshold of win score for deals…”  it isn’t clear these are the same threshold or a different threshold. (Examiner interprets the threshold for deals predicted to be won and the threshold of win score for deals to have the same threshold  score. )

Claims 2-7 depend on claim 1 and do not cure the aforementioned deficiencies of claim 1, and thus, claims 2-7 are rejected for the reasons set forth above.



Claim Rejections -35 USC § 101 

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more.

The claim 1 recites in particular,  “… A method for predicting and planning of staffing needs for services comprising: obtaining data from an opportunity pipeline, the data comprising current and historical project information, offerings information included in each opportunity and current and historical staffing information; generating an optimization model that includes … for minimizing related costs of: staffing hiring at each time period, assignment of staff members to different opportunities in each location, and late delivery due to lack of staff and skill, at particular times, and for providing a threshold for deals predicted to be won; optimizing a threshold of win score for deals to be considered as predicted to be won; and predicting opportunities to be won … comprising: executing a win prediction model for current opportunities in the opportunity pipeline; filtering deals with scores less than the threshold of win score for deals to be considered as predicted to be won; processing a deal progress monitoring model for each remaining deal to predict a future event and related timeline; and simulating progress of each deal by updating each deal with a predicted event until an end of a simulation time window..” in claim 1.  
 
Each of these limitations recite staffing/ hiring for a project/opportunity based on opportunities/deals predicted to be won, and thus, are directed to commercial interactions (including advertising, marketing or sales activities or behaviors; business relations) and thus, the claims are directed to a certain method of organizing human activity.   
The claims also recite an optimization model, and a deal prediction model using modeling to predict and forecast deals/wins which is directed to the abstract grouping of a mathematical concept. 

Further, the claims recite a deal progress monitoring model … to predict a future event, and therefore, the claims are disclose concepts performed in the human mind (including observation, evaluations, judgement, and opinion) and thus, the claims are directed to the abstract grouping of a mental process.

Accordingly, the claims are directed to

This judicial exception is not integrated into a practical application under the second prong of Step 2A. There are no additional elements recited in the claims 1-7, and thus, the claims are not sufficient to integrate an abstract idea into a practical application. 

In particular, the claims recite the additional elements beyond the recited abstract idea of,  “ machine learning processing”,  in claim 1 and claim 3.   The limitations recite adding insignificant extra-solution activity to judicial exception – See MPEP 2106.05 (g).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B.  The limitation are not indicative of integration into a practical application.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; - See MPEP 2106.05 (f).
 Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure that performing generic computer functions that are well-understood, routine, and conventional in the field as individually evinced by each of Grady-Smith, et al. (US 2016/0,224,912 A1) at ([0150], [0158], describing that machine learning processes), Applicant’s specification at [0040] – [042], [050],[082]-[083], [Figure 1], [Figure 2] (describing that the embodiments of the invention may be implemented by a desktop computer, laptop computer, handheld computer, printer, servers). 
Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d);   
In addition, as noted above, with respect to the receiving and displaying, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-7 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-7 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the cl-aimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Celhar (US 2015/0134,407 A1) in view of  Farooq (US 10,095,990 B2)  and in further view of Head (US 2004/0,254,850 A1)  and Grady –Smith (US 2017/0236081 A1).


Regarding Claim 1, (Currently Amended)

A method for predicting and planning of staffing needs for services comprising:
obtaining data from an opportunity pipeline, the data comprising current and historical project information, offerings information included in each opportunity and current and historical staffing information; 

Celhar  teaches the system can be utilized by customers to obtain information regarding the fulfilling organizations bidding on a contract (a pipeline) as well as identify other trends within the industry. Celhar teaches the system provides better visibility into procurement activities based on the historical data. - see Celhar [018]. Fulfilling organizations can be provided with the intelligence to execute a well-informed government market strategy by reviewing industry-specific analytics based on data (historic data) sourced from federal, state, and local organizations – See Celhar [019].  Celhar teaches the system 100 also interacts with a plurality of fulfilling organizations 120, which may utilize the system to review grants and opportunities (opportunity pipeline) that are offered by the customers 110. – See Celhar [021].  Celhar teaches a score generation module 214 and can be based on historical industry-specific data 230 and/or fulfilling organization data 224 including past opportunity bids, losses and awards.- See Celhar [033]. Celhar teaches the complexity score may change as more data associated with the opportunity is received by the system. For example, in the bidding stage, amendments to, e.g., the workforce needed, work requirements, time until completion, etc., may cause a change in the complexity score of that opportunity. See Celhar [0046].

Celhar teaches count of the additional documents and the document types appended to the opportunity, the industry associated with the opportunity, the length of time expected for completion of the opportunity, the required manpower (e.g., estimated number of individuals or effort of individuals), Celhar[035], [050]


generating an …. to provide a threshold for deals predicted to be won; 

A complexity score is generated by the system using the attributes to estimate the complexity score (a threshold of win score). A complexity score can be utilized by the fulfilling organizations to determine whether or not to participate in that particular procurement opportunity. If an opportunity includes a contract with a complexity score of 89, then a fulfilling organization that usually handles contracts with a complexity score of 20-40 may not wish to pursue that contract., Celhar [017].


Although highly suggested, Celhar does not explicitly teach:
“… an optimization model …”

Farooq explicitly teaches:
“… an optimization model …”

Farooq teaches a scenario modeling sub-module 430 that provides a repository of mathematical models that can evaluate multiple scenarios to plan for future events and business performance.  See Farooq [column 31 lines 10-16], [Figure 4]; Farooq teaches an optimization technique can be applied to particular business models given various input constraints such as budget, timeline, and resources. This optimization can graphically depict the outcome of applying the input constraints., Farooq [column 4 lines 30-36.] A model optimization is run on the computer to optimize at least one of the multiple business models based at least in part on the determined business service leverage. The enterprise is operated in accordance with the optimized business model. Farooq, [column 2 lines 15-22].


Celhar teaches analyzing government procurement activities based on scores calculated for a customer.  Farooq teaches align business and information   .   


optimizing a threshold of win score for deals to be considered as predicted to be won; 

Celhar teaches a system that may generate scores associated with contracts and grants involved in the procurement activity and the corresponding awards (e.g., agreements or contracts) given for the procurement activity.  Contract and grant opportunities may be analyzed using various attributes (e.g., monetary awards, resource requirements, completion times, industry) to calculate the score. A complexity score is generated by the system using the attributes to estimate the complexity score (a threshold of win score). A complexity score can be utilized by the fulfilling organizations to determine whether or not to participate in that particular procurement opportunity. If an opportunity includes a contract with a complexity score (a threshold of win score) of 89  (threshold of the score ) then a fulfilling organization that usually handles contracts with a complexity score of 20-40 may not wish to pursue that contract., Celhar [017].


and …. to be won comprising: executing … for current opportunities in the opportunity pipeline;


Celhar teaches a complexity score can be utilized by the fulfilling organizations to determine whether or not to participate in that particular procurement opportunity. If an opportunity includes a contract with a complexity score of 89, 
 
Celhar teaches by generating scores for each of the organizations, the system provides better visibility into procurement activities based on the historical data. Utilizing the generated scores, fulfilling organizations are also able to perform better searches on opportunities, evaluate those opportunities, and select opportunities., Celhar [018].

Celhar teaches the customer contract analysis component 422 can include the data related to the opportunities associated with a particular customer. For example, as shown in FIG. 4, the customer has 1,600 open opportunities, including two types: 1,598 contracts and 2 grants. Clicking or otherwise selecting the open opportunities, contracts, or grants will take a user to a respective list of those opportunities, contracts, or grants., see Celhar [043].


Although highly suggested, Head does not explicitly teach:
“… predicting opportunities … a win prediction model …”

Head teaches:
“… predicting opportunities … a win prediction model… ”
Head teaches the vendor's decision to pursue a complex contract is based on their perceived probability of winning, and the availability of slack resources to support the pursuit. Head [005]; Head teaches the vendor can accurately predict how the decision weights will be applied to the final choice set by applying the value position of the buying-organization, competitors and itself, to the decision weights at S240. The vendor may then accurately predict the award outcome for the contract at S250., Head [078], [Figure 4].


  .   

filtering deals with scores less than the win score threshold; 
Celhar teaches a complexity score can be utilized by the fulfilling organizations to determine whether or not to participate (filtering) in that particular procurement opportunity. If an opportunity includes a contract with a complexity score of 89 (win score threshold), then a fulfilling organization that usually handles contracts with a complexity score of 20-40 ( less than the threshold) may not wish to pursue that contract., Celhar [017].


processing … for each remaining deal to predict a future event …; 
Celhar teaches contract and grant opportunities may be analyzed by the system using various attributes of the contract or grant, such as size of the contract/grant description, monetary amount awarded, resource requirements, completion times, etc., Celhar [017].; 


Although highly suggested Celhar does not explicitly teach:
“…. a deal progress monitoring model … and related timeline”


Farooq teaches: 
“…. a deal progress monitoring model … and related timeline”




Farooq teaches a forecasting sub-module 428, scenario modeling sub-module 430 and data mining submodule 432, decision services submodule 436, optimization submodule 426, trends sub-module 424 explores trends in data (e.g., demand) such as cyclic nature, seasonality, correlations (timelines). The trends submodule Farooq [column 31 lines 4-25], [Figure 4].


Celhar teaches analyzing government procurement activities based on scores calculated for a customer.  Farooq teaches align business and information technology (I/T) strategies in order to run or transform a business.  It would have been obvious, before the date of filing, to combine, analyzing procurement activities, at taught by Celhar, aligning business strategies using optimized business models, as taught by Farooq to optimize the an actual performance value of the business service  .   

and ….. by updating each deal with a predicted event until …  



	Although highly suggested, Celhar does not explicitly teach:
“…simulating progress of each deal … an end of a simulation time window…”

Farooq teaches:
“…simulating progress of each deal … an end of a simulation time window
 
Farooq teaches a scenario modeling sub-module 430 that provides a repository of mathematical models that can evaluate multiple scenarios to plan for future events and business performance.  See Farooq [column 31 lines 10-16], [Figure 4]; Farooq teaches an optimization technique can be applied to particular business models given various input constraints such as budget, timeline, and resources. This optimization can graphically depict the outcome of applying the input constraints., Farooq [column 30-36.]


Celhar teaches analyzing government procurement activities based on scores calculated for a customer.  Farooq teaches optimization techniques to depict business scenario model outcomes.  It would have been obvious, before the date of filing, to combine, analyzing procurement activities, at taught by Celhar, aligning business strategies using optimized business models, as taught by Farooq to optimize the an actual performance value of the business service  .


Although highly suggested,  Celhar does not explicitly teach:
“…. that includes machine learning processing for minimizing related costs of: staffing hiring at each time period, assignment of staff members to different opportunities in each location, and late delivery due to lack of staff and skill, at particular times, and for providing …; …. using machine learning processing … of win score for deals to be considered as predicted to be won; …


Head teaches:
“… predicting opportunities … a win prediction model… ”
Head teaches the vendor's decision to pursue a complex contract is based on their perceived probability of winning, and the availability of slack resources to support the pursuit. Head [005]; Head teaches the vendor can accurately predict how the decision weights will be applied to the final choice set by applying the value position of the buying-organization, competitors and itself, to the decision weights at S240. The vendor may then accurately predict the award outcome for the contract at S250., Head [078], [Figure 4].
Celhar teaches analyzing government procurement activities based on scores calculated for a customer.  Head teaches the decision making to pursue a complex contract is based on their perceived probability of winning.  It would have been obvious, before the date of filing, to combine, analyzing procurement activities, at taught by Celhar, predicting wins using decision analyses, as taught by Head to optimize the an actual performance value of the business service  


Grady-Smith teaches:
“…. that includes machine learning processing for minimizing related costs of: staffing hiring at each time period, assignment of staff members to different opportunities in each location, and late delivery due to lack of staff and skill, at particular times, and for providing  …; …. using machine learning processing comprising: executing a win prediction model ….; filtering … with scores less than the … score threshold of win score for deals to be considered as predicted to be won; …

Grady Smith [0295]  discloses being able to "predict" or anticipate this situation, it might allow HR to proactively/preemptively start a hiring/interviewing process for approximately 35 software engineers. In that case, when some software engineers did leave the company, HR would have new hires/substitutes in the pipeline and available sooner than if they had been caught unaware. Otherwise, the company could lose 35 software engineers fairly rapidly, and it might take much longer to hire the same number and quality of replacement employees.


Grady Smith [0304] teaches  For example, an interaction-based weighting might be applied to a standard organizational metric (such as revenue, profit, head count, etc.) to provide new insights and value into the reasons for (and ways to improve) bottom line financial results; and [0306]  discloses the use of real-time business data or metrics may enable a dynamic visualization or representation that indicates what business issues trigger communications, and hence may provide a way to " learn" (e.g., based on machine learning to determine which factors are strongly correlated with a certain type of interaction) what business data combinations may indicate a possible problem before that problem becomes noticed and acted upon.; 

Grady- Smith [0150] -discloses identified/filtered data may then be processed to determine one or more of correlations, associations, or other relationships between the data input to a model or process (such as employees and the related interaction data) and an event or goal of interest (such as a decision being made, a policy being implemented, etc.) (example of policy is a recommendation, probability of success/win). This may include one or more of statistical, machine learning (supervised or unsupervised), rule-based, or other suitable modeling and data mining methods, as suggested by step or stage 406.; Grady [064] teaches making decisions relevant to an organization (e.g., generating recommendations, generating probabilities of success, assigning a " cost" or "value" to a possible decision, etc.) based on that data analysis; Grady-Smith 

Celhar teaches analyzing government procurement activities based on scores calculated for a customer.  Head teaches the decision making to pursue a complex contract is based on their perceived probability of winning.  It would have been obvious, before the date of filing, to combine, analyzing procurement activities, at taught by Celhar, predicting wins using decision analyses, as taught by Head to optimize the an actual performance value of the business service  .   Grady-Smith teaches conventional analytical methods for evaluating employee-specific data in order to make operational decisions are typically based on a statistical analysis of events related to the employee. It would have been obvious before the effective filling date to combine score procurement opportunities using decision analysis to predict a win, as taught by Celhar and Head, with using a machine learning process, as taught by Grady-Smith, to creating a more efficient and effective decision making process, task assignment, or employee development, Grady-Smith [047]. 


Regarding Claim 3, (Currently Amended)

The method of claim 1, wherein deals that end up with a predicted event as won are deals predicted to be won 
 
Celhar teaches a complexity score can be utilized by the fulfilling organizations to determine whether or not to participate in that particular procurement opportunity. If an opportunity includes a contract with a complexity score of 89, then a fulfilling organization that usually handles contracts with a complexity score of 20-40 may not wish to pursue that contract., Celhar [017].
 
Celhar teaches by generating scores for each of the organizations, the system provides better visibility into procurement activities based on the historical data. Utilizing the generated scores, fulfilling organizations are also able to perform better searches on opportunities, evaluate those opportunities, and select opportunities., Celhar [018]

Although highly suggested, Celhar does not explicitly teach:
“… the win prediction model is trained with machine learning processing based on metadata for deals, and….”

Head teaches:
“… predicting opportunities … a win prediction model… ”

Head [005];  Head [078], [Figure 4], same as above.

Grady teaches:
“… the win prediction model is trained with machine learning processing based on metadata for deals, and….”

Grady-Smith [093] one or more data sources (such as the employee interaction related data or information listed previously) may be accessed in order to identify data or information related to the categories or topics of interest to a user. The desired data or information may be identified on the basis of one or more of keywords, tags, rules, or other suitable method or process., Grady-Smith [093],[098], [0150],[0182].

(Grady-Smith teaches outputs of the data analysis of modeling  based on data), therefore, Grady-Smith teaches metadata which is a set of data that describes and gives information about other data.)






Regarding Claim 4, 

The method of claim 3, wherein the …. optimizes … deliveries.  
Celhar teaches a complexity score can be utilized by the fulfilling organizations to determine whether or not to participate in that particular procurement opportunity. If an opportunity includes a contract with a complexity score of 89, then a fulfilling organization that usually handles contracts with a complexity score of 20-40 may not wish to pursue that contract., Celhar [017].
 
Celhar teaches by generating scores for each of the organizations, the system provides better visibility into procurement activities based on the historical data. Utilizing the generated scores, fulfilling organizations are also able to perform better searches on opportunities, evaluate those opportunities, and select opportunities., Celhar [018]


Celhar does not teach:

“… optimization model …  tradeoff between penalties paid to the customers for late deliveries and any unnecessary hiring and staffing costs ….” 

Farooq explicitly teaches:
“… optimization model …. any unnecessary hiring and staffing costs

Farooq teaches optimization submodule 426 provides a repository of optimization models that can run on different sets to make better planning decisions, Farooq [column 31 lines 4-25], [Figure 4].

Farooq teaches the corrective action sub-module 544 executes action that can correct a situation that needs  correction (e.g., augmenting a resource capacity before it becomes a bottleneck , hiring few more labor people to speed up work. Farooq [column 32 lines 60-64]

Celhar teaches analyzing government procurement activities based on scores calculated for a customer.  Farooq teaches optimization techniques to depict business scenario model outcomes.  It would have been obvious, before the date of filing, to combine, analyzing procurement activities, at taught by Celhar, aligning business strategies using optimized business models, as taught by Farooq to optimize the an actual performance value such as staffing and hiring of the business service  .


Head teaches:
“…. tradeoff between penalties paid to customers for late deliveries …”



Head teaches the vendors predict the value position of the buying organization. The responses are positioned based on the value position of the buying organization, which thereby increases their probability of being chosen for award, see Head [0088];


Head teaches 1. Vendor A recommends that the company outsource their transportation to an independent trucking company (Vendor A), thereby eliminating their trucking facilities and 2. Vendor B recommends that the company eliminate their in-house trucking staff, and using a mixture of shipping contractors and shipping auction markets contract their deliveries on a load-by-load basis staff, Head [084]-[085]

Celhar teaches analyzing government procurement activities based on scores calculated for a customer.  Farooq teaches optimization techniques to depict business scenario model outcomes.  It would have been obvious, before the date of filing, to combine, analyzing procurement activities, at taught by Celhar, aligning business strategies using optimized business models, as taught by Farooq to optimize the an actual performance value such as staffing and hiring of the business service . Head teaches probabilities of late deliveries.  It would have been obvious, before the date of filing, aligning business strategies using optimized business models, at taught by Celhar and Farooq, with penalty and late delivery considerations, as taught by Head to optimize the an actual performance value of the business service     



Regarding Claim 5, 

The method of claim 4, further comprising: receiving a selected number of data buckets to be used;. 

Celhar teaches the system may generate a score for a customer and/or fulfilling organization after one or more opportunities have been awarded. In other embodiments, a score is generated after a threshold number of opportunities are awarded such that the aggregate data (data buckets) can be analyzed for a mean score, Celhar [042].

and constructing, for any data bucket, … to a particular number of that data bucket and that did not make it through any lower numbered data buckets

Celhar teaches until a customer awards sufficient opportunities to generate its own score, the customer score 416 for a new customer may be initially set to be a mean industry score for the industry associated with the customer and the complexity of the procurement opportunity being offered. These and other attributes for calculating the customer score are further discussed at block 320 . –See Celhar [042].  At block 320, both the complexity score 520 for the procurement opportunity and the organization score 416 for the customer are maintained in the respective profiles. The organization score 416 is maintained until at least another opportunity is offered through that customer and/or a system update is performed in which feedback and various other industry and market inputs can be analyzed and calculated to generated an updated score.- See Celhar [055].


	Although highly suggested, Celhar does not explicitly teach:
“… pseudo-won deals from a number of deals equal …”


Head teaches:
“… pseudo-won deals from a number of deals equal …”


Head teaches the vendor can accurately predict how the decision weights (buckets) will be applied to the final choice set by applying the value position of the buying-organization, competitors and itself, to the decision weights at S240. The vendor may then accurately predict the award outcome for the contract at S250. See Head [250].; Head teaches the decision weights is the determination of whether each vendor/competitor having a value position that is aligned with the value position the buying organization. Therefore, the vendor can accurately predict how the decision weights will be applied to the final choice set by applying the value position of the buying –organization and to itself, to the decision weights S240., Head [0077].


Celhar teaches analyzing government procurement activities based on scores calculated for a customer.  Head teaches the decision making to pursue a complex contract is based on their perceived probability of winning.  It would have been obvious, before the date of filing, to combine, analyzing procurement activities, at taught by Celhar, predicting wins using decision analyses, as taught by Head to optimize the an actual performance value of the business service  .   



Regarding Claim 6, 

The method of claim 5, wherein the … as having a probability of winning it will be won based on a score output from the win prediction model.  


Celhar teaches a complexity score can be utilized by the fulfilling organizations to determine whether or not to participate in that particular procurement opportunity. If an opportunity includes a contract with a complexity score of 89 (win score threshold), then a fulfilling organization that usually handles contracts with a complexity score of 20-40 may not wish to pursue that contract., Celhar [017].


	Although highly suggested, Celhar does not explicitly teach:
“… pseudo-won deals are constructed … equal to a probability that at least one of the deals used in constructing”

Head teaches:
“… pseudo-won deals are constructed …”

Head teaches the vendor that can predict the buying organization's value position, and thus the framing of the initial choice set, is able to predict and control the evaluation phase with a relatively high degree of certainty. For example, implementation of the disclosed method may increase win probability for a vendor competing in a large, complex contract competition up to 50% or more. Typically, the win probability for most vendors is less than 40%, or even less than 20%. Given the cost of complex contract competition for a competing vendor, an increase in win probability increases efficiency and capital savings. For example, a vendor having a historical win probability of 30% may increase its win probability to 45% (i.e. a 50% increase) by implementation of the disclosed invention – see Head [061].

Head teaches the vendor can accurately predict how the decision weights (buckets) will be applied to the final choice set by applying the value position of 

Celhar teaches analyzing government procurement activities based on scores calculated for a customer.  Head teaches the decision making to pursue a complex contract is based on their perceived probability of winning.  It would have been obvious, before the date of filing, to combine, analyzing procurement activities, at taught by Celhar, predicting wins using decision analyses, as taught by Head to optimize the an actual performance value of the business service  .   



Regarding Claim 7, 

The method of claim 6, wherein … that at least one of the deals in a list for each bucket is determined….  

Celhar teaches attributes can include the number of opportunities being currently offered in the marketplace (or, for vendors, on which open opportunities are being followed and/or bid), the dollar value of the opportunities, and the other factors. If the customer consistently offered procurement opportunities in the telecom industry and offered 2-3 opportunities in the education industry, the data related to those two industries would be included when determining the customer's score. Celhar teaches the aggregate data (data buckets) can be analyzed for a mean score, Celhar [041]-[042].

	Although highly suggested Celhar does not explicitly teach:
“… the probability … based on assuming independence between chances of winning each deal …”

Head teaches the vendor can accurately predict how the decision weights (buckets) will be applied to the final choice set by applying the value position of the buying-organization, competitors and itself, to the decision weights at S240. The vendor may then accurately predict the award outcome for the contract at S250. See Head [250].;

Head teaches a positive or negative value position, wherein Vendor choices are framed in light of overall loss. Vendor A provides no guarantee of delivery requirements for smaller clients. Vendor B guarantees 85% probability of not missing any delivery requirement and a 15% probability of not meeting delivery requirements. – See Head [092] - [094].

Head teaches the vendors predict the value position of the buying organization. The responses are positioned based on the value position of the buying organization, which thereby increases their probability of being chosen for award, see Head [0088];

Celhar teaches analyzing government procurement activities based on scores calculated for a customer.  Head teaches the decision making to pursue a complex contract is based on their perceived probability of winning.  It would have been obvious, before the date of filing, to combine, analyzing procurement activities, at taught by Celhar, predicting wins using decision analyses, as taught by Head to optimize the an actual performance value of the business service  .   



Claim 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Celhar (US 2015/0134,407 A1) in view of  Farooq (US 10,095,990 B2)  and Head (US 2004/0,254,850 A1)  and Grady –Smith (US 2017/0236081 A1) and in further view of  Vogel (US 2004/0162,753 A1).

Regarding Claim 2. 
The method of claim 1, wherein the opportunity pipeline further comprises: resource locations, workload capacity information, budget information, penalty information,… .  

Celhar teaches contract and grant opportunities may be analyzed using various attributes (e.g., monetary awards, resource requirements, completion times, industry). – see Celhar [017], [041]. Celhar teaches the module 210 may analyze and categorize the procurement opportunity data before storing it in various predetermined locations of databases 218 coupled to the system. See Celhar [032].

Although Highly Suggested, Celhar does not explicitly teach:
“… hiring timeline information, late delivery information, hiring cost information, and assignment cost of staff to opportunity information …”

Vogel teaches:
“… hiring timeline information, late delivery information, hiring cost information, and assignment cost of staff to opportunity information …”

Vogel teaches the workforces manager takes steps to address current state issues, either before or in connection with planning future (opportunity pipeline) workforce deployment strategies.  A staffing manager might choose to analyze the current workforces (current and historic) attributes (e.g., location, skills, billrate) to analyze whether the current workforce allocation can be optimized.-Vogel [040], [043]. (Budget and capacity) and level of billing. , Vogel [056].; Vogel 
	
Celhar teaches analyzing government procurement activities based on scores calculated for a customer.  

Celhar teaches analyzing government procurement activities based on scores calculated for a customer.  Head teaches the decision making to pursue a complex contract is based on their perceived probability of winning.  It would have been obvious, before the date of filing, to combine, analyzing procurement activities, at taught by Celhar, predicting wins using decision analyses, as taught by Head to optimize the an actual performance value of the business service  .   Grady-Smith teaches conventional analytical methods for evaluating employee-specific data in order to make operational decisions are typically based on a statistical analysis of events related to the employee. It would have been obvious before the effective filling date to combine score procurement opportunities using decision analysis to predict a win, as taught by Celhar and Head, with using a machine learning process, as taught by Grady-Smith, to creating a more efficient and effective decision making process, task assignment, or employee development, Grady-Smith [047].  Vogel teaches workforce deployment strategies including staffing and billrates.  It would have been obvious, before the date of filing, to combine, analyzing procurement activities, at taught by Celhar,Head, Grady-Smith, with hiring and staffing, as taught by Vogel to optimize the resource allocation.   

Claim 8-23 are withdrawn.



Conclusion

The following prior art made of record and not relied upon, that  is considered pertinent to the Applicant’s disclosure: Cao (US 2008/0167930) discloses using advanced probabilistic techniques to optimize, addressing tradeoffs among capacity levels, costs, revenues, profits, engagement loss and other business risks and concerns. The optimization techniques are used to determine the optimal usage of resources,  to estimate optimal staffing levels , maximize expected revenue or profit rate or to minimize expected cost. The constraints reflect parameters, such as arrival rates of projects, project risks and available skill capacities (lack of staff)., Cao [024]-[025], [0105]. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149.  The examiner can normally be reached on Monday -Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623